Exhibit 10.1(b)
CREDIT LINE AGREEMENT
Credit Line Agreement — Demand Facility
THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of
(i) notice from the Bank (which notice may be oral or written) to the Borrower
that the Credit Line has been approved and (ii) the Bank making an Advance to
the Borrower.

1)   Definitions

  •   “Advance” means any Fixed Rate Advance or Variable Rate Advance made by
the Bank pursuant to this Agreement.

  •   “Advance Advice” means a written or electronic notice by the Bank, sent to
the Borrower, the Borrower’s financial advisor at UBS Financial Services Inc. or
any other party designated by the Borrower to receive the notice, confirming
that a requested Advance will be a Fixed Rate Advance and specifying the amount,
fixed rate of interest and Interest Period for the Fixed Rate Advance.

  •   “Application” means the Credit Line Account Application and Agreement that
the Borrower has completed and submitted to the Bank and into which this
Agreement is incorporated by reference.

  •   “Approved Amount” means the maximum principal amount of Advances that is
permitted to be outstanding under the Credit Line at any time, as specified in
writing by the Bank.

  •   “Breakage Costs” and “Breakage Fee” have the meanings specified in Section
6(b).

  •   “Business Day” means a day on which both of the Bank and UBS Financial
Services Inc. are open for business. For notices and determinations of LIBOR,
Business Day must also be a day for trading by and between banks in U.S. dollar
deposits in the London interbank market.

  •   “Collateral” has the meaning specified in Section 8(a).

  •   “Collateral Account” means, individually and collectively, each account of
the Borrower or Pledgor at UBS Financial Services Inc. or UBS International
Inc., as applicable, that is either identified as a Collateral Account on the
Application to which this Agreement is attached or subsequently identified as a
Collateral Account by the Borrower or Pledgor, either directly or indirectly
through the Borrower’s or Pledgor’s UBS Financial Services Inc. financial
advisor, together with all successors to those identified accounts, irrespective
of whether the successor account bears a different name or account number.

  •   “Credit Line” has the meaning specified in Section 2(a).

 

 



--------------------------------------------------------------------------------



 



  •   “Credit Line Account” means each Fixed Rate Account and each Variable Rate
Account of the Borrower that is established by the Bank in connection with this
Agreement and either identified on the Application or subsequently identified as
a Credit Line Account by the Bank by notice to the Borrower, together with all
successors to those identified accounts, irrespective of whether any successor
account bears a different name or account number.

  •   “Credit Line Obligations” means, at any time of determination, the
aggregate of the outstanding principal amounts of all Advances, together with
all accrued but unpaid interest on the outstanding principal amounts, any and
all fees or other charges payable in connection with the Advances and any costs
of collection (including reasonable attorneys’ fees) and other amounts payable
by the Borrower under this Agreement, and any and all other present or future
obligations of the Borrower and the other respective Loan Parties under this
Agreement and the related agreements, whether absolute or contingent, whether or
not due or mature.

  •   “Event” means any of the events listed in Section 10.

  •   “Fixed Rate Advance” means any advance made under the Credit Line that
accrues interest at a fixed rate.

  •   “Guarantor” means any party who guaranties the payment and performance of
the Credit Line Obligations.

  •   “Guaranty Agreement” means an agreement pursuant to which a Guarantor
agrees to guaranty payment of the Credit Line Obligations.

  •   “Interest Period” means, for a Fixed Rate Advance, the number of days,
weeks or months requested by the Borrower and confirmed in the Advance Advice
relating to the Fixed Rate Advance, commencing on the date of (i) the extension
of the Fixed Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in
each case, ending on the last day of the period. If the last day is not a
Business Day, then the Interest Period will end on the immediately succeeding
Business Day. If the last Business Day would fall in the next calendar month,
the Interest Period will end on the immediately preceding Business Day. Each
monthly or longer Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) will end on the last Business
Day of the appropriate calendar month.

  •   “Joint Borrower” has the meaning specified in Section 7(a).

  •   “LIBOR” means, as of any date of determination for Variable Rate Advances,
the prevailing London Interbank Offered Rate for deposits in U.S. dollars having
a maturity of 30 days as published in The Wall Street Journal “Money Rates”
Table on the date of the Advance.

  •   If the rate ceases to be regularly published by The Wall Street Journal,
LIBOR will be determined by the Bank in its sole and absolute discretion. For
any day that is not a Business Day, LIBOR will be the applicable LIBOR in effect
immediately prior to that day.

 

2



--------------------------------------------------------------------------------



 



  •   “Loan Party” means each Borrower, Guarantor and Pledgor, each in their
respective capacities under this Agreement or any related agreement.

  •   “Person” means any natural person, company, corporation, firm,
partnership, joint venture, limited liability company or limited liability
partnership, association, organization or any other legal entity.

  •   “Pledgor” means each Person who pledges to the Bank any Collateral to
secure the Credit Line Obligations (or to secure the obligations of any
Guarantor with respect to the guaranty of the Credit Line Obligations). Pledgors
will include (i) each Borrower who pledges Collateral to secure the Credit Line
Obligations, (ii) each Guarantor who has pledged collateral to secure the Credit
Line Obligations or its obligations under a Guaranty Agreement, (iii) any spouse
of a Borrower who executes a spouse’s pledge and consent agreement with respect
to a jointly held collateral account, (iv) any other joint account holder who
executes a joint account holder pledge and consent agreement with respect to a
jointly held collateral account, and (v) any other Person who executes a pledge
agreement with respect to the Credit Line.

  •   “Premier Credit Line” means any Credit Line with an Approved Amount equal
to or greater than $100,000.

  •   “Prime Credit Line” means any Credit Line with an Approved Amount less
than $100,000.

  •   “Prime Rate” means the floating “Prime Rate” as published in The Wall
Street Journal “Money Rates” Table from time to time. The Prime Rate will change
as and when the Prime Rate as published in The Wall Street Journal changes. In
the event that The Wall Street Journal does not publish a Prime Rate, the Prime
Rate will be the rate as determined by the Bank in its sole and absolute
discretion.

  •   “Securities Intermediary” has the meaning specified in Section 9.

  •   “UBS Bank USA Fixed Funding Rate” means, as of any date of determination
for Fixed Rate Advances, an internally computed rate established from
time-to-time by the Bank, in its sole discretion, based upon the LIBOR swap
curve for a corresponding period as well as the Bank’s assessment of other
lending rates charged in the financial markets.

  •   “UBS Financial Services Inc.” means UBS Financial Services Inc. and its
successors.

  •   “UBS-I” means UBS International Inc. and its successors.

  •   “Variable Rate Advance” means any advance made under the Credit Line that
accrues interest at a variable rate.”

 

3



--------------------------------------------------------------------------------



 



2)   Establishment of Credit Line; Termination

  a)   Upon the effectiveness of this Agreement, the Bank establishes an
UNCOMMITTED, DEMAND revolving line of credit (the “Credit Line”) in an amount up
to the Approved Amount. The Bank may, from time to time upon request of the
Borrower, without obligation and in its sole and absolute discretion, authorize
and make one or more Advances to the Borrower. The Borrower acknowledges that
the Bank has no obligation to make any Advances to the Borrower. The Bank may
carry each Variable Rate Advance in a Variable Rate Account and may carry each
Fixed Rate Advance in a Fixed Rate Account, but all Advances will constitute
extensions of credit pursuant to a single Credit Line. The Approved Amount will
be determined, and may be adjusted from time to time, by the Bank in its sole
and absolute discretion.

  b)   THE BORROWER AND EACH OTHER LOAN PARTY UNDERSTAND AND AGREE THAT THE BANK
MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE
AND ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER FIXED
RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR
DURATION.

  c)   UNLESS DISCLOSED IN WRITING TO THE BANK AT THE TIME OF THE APPLICATION,
AND APPROVED BY THE BANK, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
THE BANK. THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN THIS SECTION
2(C) EACH TIME IT REQUESTS AN ADVANCE.

  d)   Prior to the first Advance under the Credit Line, the Borrower must sign
and deliver to the Bank a Federal Reserve Form U-1 and all other documentation
as the Bank may require. The Borrower acknowledges that neither the Bank nor any
of its affiliates has advised the Borrower in any manner regarding the purposes
for which the Credit Line will be used.

  e)   The Borrower consents and agrees that, in connection with establishing
the Credit Line Account, approving any Advances to the Borrower or for any other
purpose associated with the Credit Line, the Bank may obtain a consumer or other
credit report from a credit reporting agency relating to the Borrower’s credit
history. Upon request by the Borrower, the Bank will inform the Borrower:
(i) whether or not a consumer or other credit report was requested; and (ii) if
so, the name and address of the consumer or other credit reporting agency that
furnished the report.

  f)   The Borrower understands that the Bank will, directly or indirectly, pay
a portion of the interest that it receives to the Borrower’s financial advisor
at UBS Financial Services Inc. or one of its affiliates. To the extent permitted
by applicable law, the Bank may also charge the Borrower fees for establishing
and servicing the Credit Line Account.

  g)   Following each month in which there is activity in the Borrower’s Credit
Line Account in amounts greater than $1, the Borrower will receive an account
statement showing the new balance, the amount of any new Advances, year to date
interest charges, payments and other charges and credits that have been
registered or posted to the Credit Line Account.

 

4



--------------------------------------------------------------------------------



 



  h)   Each of the Loan Parties understands and agrees that the Bank may, at any
time, in its sole and absolute discretion, terminate and cancel the Credit Line
regardless of whether or not an Event has occurred. In the event the Bank
terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable in full. If the Credit Line Obligations are not paid
in full, the Bank shall have the right, at its option, to exercise any or all of
its remedies described in Section 10 of this Agreement.

2)   Terms of Advances

  a)   Advances made under this Agreement will be available to the Borrower in
the form, and pursuant to procedures, as are established from time to time by
the Bank in its sole and absolute discretion. The Borrower and each Loan Party
agree to promptly provide all documents, financial or other information in
connection with any Advance as the Bank may request. Advances will be made by
wire transfer of funds to an account as specified in writing by the Borrower or
by any other method agreed upon by the Bank and the Borrower. The Borrower
acknowledges and agrees that the Bank will not make any Advance to the Borrower
unless the collateral maintenance requirements that are established by the Bank
in its sole and absolute discretion have been satisfied.

  b)   Each Advance made under a Premier Credit Line will be a Variable Rate
Advance unless otherwise designated as a Fixed Rate Advance in an Advance Advice
sent by the Bank to the Borrower. The Bank will not designate any Advance as a
Fixed Rate Advance unless it has been requested to do so by the Borrower (acting
directly or indirectly through the Borrower’s UBS Financial Services Inc.
financial advisor or other agent designated by the Borrower and acceptable to
the Bank). Each Advance Advice will be conclusive and binding upon the Borrower,
absent manifest error, unless the Borrower otherwise notifies the Bank in
writing no later than the close of business, New York time, on the third
Business Day after the Advance Advice is received by the Borrower.

  c)   Each Advance made under a Prime Credit Line will be a Variable Advance.

  d)   Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances must be
in an amount of at least $100,000; and (ii) all Variable Rate Advances taken by
wire transfer must be in an amount of at least $2,500. If the Borrower is a
natural person, the initial Variable Rate Advance under the Credit Line must be
in an amount equal to at least $25,001 (the “Initial Advance Requirement”). If
the initial Advance requested by the Borrower is made in the form of a check
drawn on the Credit Line that does not satisfy the Initial Advance Requirement,
then, in addition to and not in limitation of the Bank’s rights, remedies,
powers or privileges under this Agreement or applicable law, the Bank may, in
its sole and absolute discretion:

  (i)   pay the check drawn by the Borrower if, prior to paying that check, the
Bank makes another Advance to the Borrower, which Advance shall be in an amount
not less than $25,001; or     (ii)   pay the check drawn by the Borrower; or    
(iii)   decline to pay (bounce) the check.

If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).

 

5



--------------------------------------------------------------------------------



 



4)   Interest

  a)   Each Fixed Rate Advance will bear interest at a fixed rate and for the
Interest Period each as specified in the related Advance Advice. The rate of
interest payable on each Fixed Rate Advance will be determined by adding a
percentage rate to the UBS Bank USA Fixed Funding Rate, as of the date that the
fixed rate is determined.

  b)   Each Variable Rate Advance under a Premier Credit Line will bear interest
at a variable rate equal to LIBOR, adjusted daily, plus the percentage rate that
(unless otherwise specified by the Bank in writing) is shown on Schedule I below
for the Approved Amount of the Credit Line. For Premier Credit Lines, the rate
of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in LIBOR and in the Approved Amount. On
each day that LIBOR changes or the Approved Amount crosses one of the thresholds
that is indicated on Schedule I (or that is otherwise specified by the Bank in
writing), the interest rate on all Variable Rate Advances will change
accordingly.

  c)   Each Variable Rate Advance under a Prime Credit Line will bear interest
at a variable rate equal to the Prime Rate, adjusted daily, plus the percentage
rate that (unless otherwise specified by the Bank in writing) is shown on the
attached Schedule II and that corresponds to the aggregate principal amount
outstanding under the Prime Credit Line on that day. For Prime Credit Lines, the
rate of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in the Prime Rate and in the aggregate
amount outstanding under the Prime Credit Line. On each date that the Prime Rate
changes or the aggregate principal amount outstanding under the Prime Credit
Line crosses one of the thresholds that is indicated on Schedule II (or that is
otherwise specified by the Bank in writing), the interest rate on all Variable
Rate Advances will change accordingly.

5)   Payments

  a)   Each Fixed Rate Advance will be due and payable in full ON DEMAND or, if
not earlier demanded by the Bank, on the last day of the applicable Interest
Period. Any Fixed Rate Advance as to which the Bank has not made a demand for
payment and that is not paid in full or renewed, which renewal is in the sole
and absolute discretion of the Bank, (pursuant to procedures as may be
established by the Bank) as another Fixed Rate Advance on or before the last day
of its Interest Period, will be automatically renewed on that date as a U.S.
dollar denominated, Variable Rate Advance in an amount (based, in the case of
any conversion of a non-U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement.

 

6



--------------------------------------------------------------------------------



 



  b)   Each Variable Rate Advance will be due and payable ON DEMAND.

  c)   The Borrower promises to pay the outstanding principal amount of each
Advance, together with all accrued but unpaid interest on each Advance, any and
all fees or other charges payable in connection with each Advance, on the date
the principal amount becomes due (whether by reason of demand, the occurrence of
a stated maturity date, by reason of acceleration or otherwise). The Borrower
further promises to pay interest in respect of the unpaid principal balance of
each Advance from the date the Advance is made until it is paid in full. All
interest will be computed on the basis of the number of days elapsed and a
360-day year. Interest on each Advance will be payable in arrears as follows:

  (i)   for Fixed Rate Advances — on the last day of the Interest Period (or if
the Interest Period is longer than three months, on the last day of each three
month period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and     (ii)   for Variable Rate Advances — on the twenty-second day of
each month other than December, and on the thirty-first day of December, and on
each date that all or any portion of the principal amount of the Variable Rate
Advance becomes due or is paid.

To the extent permitted by law, and without limiting any of the Bank’s other
rights and remedies under the Agreement, interest charges on any Advance that
are not paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

  d)   All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars. UBS Financial Services Inc. or UBS International Inc., as
applicable, may act as collecting and servicing agent for the Bank for the
Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply the proceeds of any payments in the
following order; first to any Breakage Costs, Breakage Fee, other fees, costs of
collection and expenses, second to the outstanding principal amount of the
related Advance and third to accrued interest.

 

7



--------------------------------------------------------------------------------



 



  e)   All payments must be made to the Bank free and clear of any and all
present and future taxes (including withholding taxes), levies, imposts, duties,
deductions, fees, liabilities and similar charges other than those imposed on
the overall net income of the Bank. If so requested by the Bank, the Borrower
will deliver to the Bank the original or a certified copy of each receipt
evidencing payment of any taxes or, if no taxes are payable in respect of any
payment under this Agreement, a certificate from each appropriate taxing
authority, or an opinion of counsel in form and substance and from counsel
acceptable to the Bank in its sole and absolute discretion, in either case
stating that the payment is exempt from or not subject to taxes. If any taxes or
other charges are required to be withheld or deducted from any amount payable by
the Borrower under this Agreement, the amount payable will be increased to the
amount which, after deduction from the increased amount of all taxes and other
charges required to be withheld or deducted from the amount payable, will yield
to the Bank the amount stated to be payable under this Agreement. If any of the
taxes or charges are paid by the Bank, the Borrower will reimburse the Bank on
demand for the payments, together with all interest and penalties that may be
imposed by any governmental agency. None of the Bank, UBS Financial Services
Inc., UBS-I or their respective employees has provided or will provide legal
advice to the Borrower or any Loan Party regarding compliance with (or the
implications of the Credit Line and the related guaranties and pledges under)
the laws (including tax laws) of the jurisdiction of the Borrower or any Loan
Party or any other jurisdiction. The Borrower and each Loan Party are and shall
be solely responsible for, and the Bank shall have no responsibility for, the
compliance by the Loan Parties with any and all reporting and other requirements
arising under any applicable laws.

  f)   In no event will the total interest and fees, if any, charged under this
Agreement exceed the maximum interest rate or total fees permitted by law. In
the event any excess interest or fees are collected, the same will be refunded
or credited to the Borrower. If the amount of interest payable by the Borrower
for any period is reduced pursuant to this Section 5(f), the amount of interest
payable for each succeeding period will be increased to the maximum rate
permitted by law until the amount of the reduction has been received by the
Bank.

6)   Prepayments; Breakage Charges

  a)   The Borrower may repay any Variable Rate Advance at any time, in whole or
in part, without penalty.

  b)   The Borrower may repay any Fixed Rate Advance, in whole or in part. The
Borrower agrees to reimburse the Bank, immediately upon demand, for any loss or
cost (“Breakage Costs”) that the Bank notifies the Borrower has been incurred by
the Bank as a result of (i) any payment of the principal of a Fixed Rate Advance
before the expiration of the Interest Period for the Fixed Rate Advance (whether
voluntarily, as a result of acceleration, demand or otherwise), or (ii) the
Customer’s failure to take any Fixed Rate Advance on the date agreed upon,
including any loss or cost (including loss of profit or margin) connected with
the Bank’s re-employment of the amount so prepaid or of those funds acquired by
the Bank to fund the Advance not taken on the agreed upon date.

 

8



--------------------------------------------------------------------------------



 



Breakage Costs will be calculated by determining the differential between the
stated rate of interest (as determined in accordance with Section 4(a) of the
Agreement) for the Fixed Rate Advance and prevailing UBS Bank USA Fixed Funding
Rate and multiplying the differential by the sum of the outstanding principal
amount of the Fixed Rate Advance (or the principal amount of Fixed Rate Advance
not taken by the Borrower) multiplied by the actual number of days remaining in
the Interest Period for the Fixed Rate Advance (based upon a 360-day year). The
Borrower also agrees to promptly pay to the Bank an administrative fee
(“Breakage Fee”) in connection with any permitted or required prepayment. The
Breakage Fee will be calculated by multiplying the outstanding principal amount
of the Fixed Rate Advance (or the principal amount of Fixed Rate Advance not
taken by the Borrower) by two basis points (0.02%) (with a minimum Breakage Fee
of $100.00). Any written notice from the Bank as to the amount of the loss or
cost will be conclusive absent manifest error.

7)   Joint Credit Line Account Agreement; Suspension and Cancellation

  a)   If more than one Person is signing this Agreement as the “Borrower”, each
party (a “Joint Borrower”) will be jointly and severally liable for the Credit
Line Obligations, regardless of any change in business relations, divorce, legal
separation, or other legal proceedings or in any agreement that may affect
liabilities between the parties. Except as provided below for the reinstatement
of a suspended or cancelled Credit Line, and unless otherwise agreed by the Bank
in writing, the Bank may rely on, and each Joint Borrower will be responsible
for, requests for Advances, directions, instructions and other information
provided to the Bank by any Joint Borrower.

  b)   Any Joint Borrower may request the Bank to suspend or cancel the Credit
Line by sending the Bank a written notice of the request addressed to the Bank
at the address shown on the Borrower’s periodic Credit Line Account statements.
Any notice will become effective three Business Days after the date that the
Bank receives it, and each Joint Borrower will continue to be responsible for
paying: (i) the Credit Line Obligations as of the effective date of the notice,
and (ii) all Advances that any Joint Borrower has requested but that have not
yet become part of the Credit Line Obligations as of the effective date of the
notice. No notice will release or in any other way affect the Bank’s interest in
the Collateral. All subsequent requests to reinstate credit privileges must be
signed by all Joint Borrowers comprising the Borrower, including the Joint
Borrower requesting the suspension of credit privileges. Any reinstatement will
be granted or denied in the sole and absolute discretion of the Bank.

  c)   All Credit Line Obligations will become immediately due and payable in
full as of the effective date of any suspension or cancellation of the Credit
Line. The borrower will be responsible for the payment of all charges incurred
on the Advances after the effective date. The Bank will not release any Loan
Party from any of the obligations under this Agreement or any related agreement
until the Credit Line Obligations have been paid in full and this Agreement has
been terminated.

 

9



--------------------------------------------------------------------------------



 



8)   Collateral; Grant of Security Interest; Set-off

  a)   To secure payment or performance of the Credit Line Obligations, the
Borrower assigns, transfers and pledges to the Bank, and grants to the Bank a
first priority lien and security interest in the following assets and rights of
the Borrower, wherever located and whether owned now or acquired or arising in
the future: (i) each Collateral Account; (ii) any and all money, credit
balances, certificated and uncertificated securities, security entitlements,
commodity contracts, certificates of deposit, instruments, documents,
partnership interests, general intangibles, financial assets and other
investment property now or in the future credited to or carried, held or
maintained in any Collateral Account; (iii) any and all over-the-counter
options, futures, foreign exchange, swap or similar contracts between the
Borrower and either UBS Financial Services Inc. or any of its affiliates;
(iv) any and all accounts of the Borrower at the Bank or any of its affiliates;
(v) any and all supporting obligations and other rights ancillary or
attributable to, or arising in any way in connection with, any of the foregoing;
and (vi) any and all interest, dividends, distributions and other proceeds of
any of the foregoing, including proceeds of proceeds (collectively, the
“Collateral”).

  b)   The Borrower and if applicable, any Pledgor on the Collateral Account,
will take all actions reasonably requested by the Bank to evidence, maintain and
perfect the Bank’s first priority security interest in, and to enable the Bank
to obtain control over, the Collateral and any additional collateral pledged by
the Pledgors, including but not limited to making, executing, recording and
delivering to the Bank (and authorizes the Bank to file, without the signature
of the Borrower and any Pledgor where permitted by applicable law) financing
statements and amendments thereto, control agreements, notices, assignments,
listings, powers, consents and other documents regarding the Collateral and the
Bank’s security interest in the Collateral in such jurisdiction and in a form as
the Bank reasonably may require. Each Loan Party irrevocably authorizes and
appoints each of the Bank and UBS Financial Services Inc., as collateral agent,
to act as their agent and attorney-in-fact to file any documents or to execute
any documents in their name, with or without designation of authority. Each Loan
Party acknowledges that it will be obligated in respect of the documentation as
if it had executed the documentation itself.

  c)   The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees to maintain in a Collateral Account, at all times, Collateral
having an aggregate lending value as specified by the Bank from time to time.

 

10



--------------------------------------------------------------------------------



 



  d)   The Bank’s sole duty for the custody, safe keeping and physical
preservation of any Collateral in its possession will be to deal with the
Collateral in the same manner as the Bank deals with similar property for its
own account. The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that the Bank will have no responsibility to act on
any notice of corporate actions or events provided to holders of securities or
other investment property included in the Collateral. The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to (i) notify
the Bank promptly upon receipt of any communication to holders of the investment
property disclosing or proposing any stock split, stock dividend, extraordinary
cash dividend, spin-off or other corporate action or event as a result of which
the Borrower or Pledgor would receive securities, cash (other than ordinary cash
dividends) or other assets in respect of the investment property, and
(ii) immediately upon receipt by the Borrower or Pledgor of any of these assets,
cause them to be credited to a Collateral Account or deliver them to or as
directed by the Bank as additional Collateral.

  e)   The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees that all principal, interest, dividends, distributions, premiums
or other income and other payments received by the Bank or credited to the
Collateral Account in respect of any Collateral may be held by the Bank as
additional Collateral or applied by the Bank to the Credit Line Obligations. The
Bank may create a security interest in any of the Collateral and may, at any
time and at its option, transfer any securities or other investment property
constituting Collateral to a securities account maintained in its name or cause
any Collateral Account to be redesignated or renamed in the name of the Bank.

  f)   The Borrower (and, if applicable, any other Pledgor on the Collateral
Account) agrees that if a Collateral Account has margin features, the margin
features will be removed by UBS Financial Services Inc. or UBS International
Inc., as applicable, so long as there is no outstanding margin debit in the
Collateral Account.

  g)   If the Collateral Account permits cash withdrawals in the form of check
writing, access card charges, bill payment and/or electronic funds transfer
services (for example, Resource Management Account®, Business Services Account
BSA®, certain Basic Investment Accounts and certain accounts enrolled in UBS
Financial Services Inc. Investment Consulting Services programs), the Borrower
(and, if applicable, any other Pledgor on the Collateral Account) agrees that
the “Withdrawal Limit” for the Collateral Account, as described in the
documentation governing the account will be reduced on an ongoing basis so that
the aggregate lending value of the Collateral remaining in the Collateral
Account following the withdrawal may not be less than the amount required
pursuant to Section 8(c).

 

11



--------------------------------------------------------------------------------



 



  h)   In addition to the Bank’s security interest, the Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees that the Bank
will at all times have a right to set off any or all of the Credit Line
Obligations at or after the time at which they become due, whether upon demand,
at a stated maturity date, by acceleration or otherwise, against all securities,
cash, deposits or other property in the possession of or at any time in any
account maintained with the Bank or any of its affiliates by or for the benefit
of the Borrower, whether carried individually or jointly with others. This right
is in addition to, and not in limitation of, any right the Bank may have at law
or otherwise.

  i)   The Bank reserves the right to disapprove any Collateral and to require
the Borrower at any time to deposit into the Borrower’s Collateral Account
additional Collateral in the amount as the Bank requests or to substitute new or
additional Collateral for any Collateral that has previously been deposited in
the Collateral Account.

9)   Control

For the purpose of giving the Bank control over each Collateral Account and in
order to perfect the Bank’s security interests in the Collateral, the Borrower
and each Pledgor on the applicable Collateral Account consents to compliance by
UBS Financial Services Inc., UBS-I or any other securities intermediary (in any
case, the “Securities Intermediary”) maintaining a Collateral Account with
entitlement orders and instructions from the Bank (or from any assignee or
successor of the Bank) regarding the Collateral Account and any financial assets
or other property held therein without the further consent of the Borrower or
any other Pledgor on the applicable Collateral Account. Without limiting the
foregoing, the Borrower and each Pledgor on the Collateral Account acknowledges,
consents and agrees that, pursuant to a control agreement entered into between
the Bank and the Securities Intermediary:

  a)   The Securities Intermediary will comply with entitlement orders
originated by the Bank regarding any Collateral Account without further consent
from the Borrower or any Pledgor. The Securities Intermediary will treat all
assets credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.

  b)   In order to enable the Borrower and any Pledgor on the applicable
Collateral Account to trade financial assets that are from time to time credited
to a Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply, it will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor) concerning the Collateral Account.
Notwithstanding the foregoing, however, and irrespective of whether it has
received any notice of exclusive control, the Securities Intermediary will not
comply with any entitlement order originated by the Borrower or any Pledgor (or
by any investment adviser designated by the Borrower or any Pledgor) to withdraw
any financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payments not exceeding the “Withdrawal Limit” as contemplated in
Section 8 (g)) without the prior consent of the Bank.

 

12



--------------------------------------------------------------------------------



 



10)   Remedies

  a)   If any of the following events (each, an “Event”) occurs:

  (i)   the Borrower fails to pay any amount due under this Agreement;

  (ii)   the Borrower and/or any other relevant Loan Party fails to maintain
sufficient Collateral in a Collateral Account as required by the Bank or any
Guarantor fails to maintain collateral as required by the Bank under its
Guaranty Agreement;

  (iii)   the Borrower or any other Loan Party breaches or fails to perform any
other covenant, agreement, term or condition that is applicable to it under this
Agreement or any related agreement, or any representation or other statement of
the Borrower (or any Loan Party) in this Agreement or in any related agreement
is incorrect in any material respect when made or deemed made;

  (iv)   the Borrower or any other Loan Party dies or is declared (by
appropriate authority) incompetent or of unsound mind or is indicted or
convicted of any crime or, if not an individual, ceases to exist;

  (v)   any voluntary or involuntary proceeding for bankruptcy, reorganization,
dissolution or liquidation or similar action is commenced by or against the
Borrower or any other Loan Party, or a trustee in bankruptcy, receiver,
conservator or rehabilitator is appointed, or an assignment for the benefit of
creditors is made, with respect to the Borrower or any other Loan Party or its
property;

  (vi)   the Borrower or any Loan Party is insolvent, unable to pay its debts as
they fall due, stops, suspends or threatens to stop or suspend payment of all or
a material part of its debts, begins negotiations or takes any proceeding or
other step with a view to readjustment, rescheduling or deferral of all or any
part of its indebtedness, which it would or might otherwise be unable to pay
when due, or proposes or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors;

  (vii)   a Collateral Account (or any account in which collateral provided by a
Loan Party is maintained) or any portion thereof is terminated, attached or
subjected to a levy;

 

13



--------------------------------------------------------------------------------



 



  (viii)   the Borrower or any Loan Party fails to provide promptly all
financial and other information as the Bank may request from time to time;

  (ix)   any indebtedness of the Borrower or any other Loan Party in respect of
borrowed money (including indebtedness guarantied by the Borrower or any other
Loan Party) or in respect of any swap, forward, cap, floor, collar, option or
other derivative transaction, repurchase or similar transaction or any
combination of these transactions is not paid when due, or any event or
condition causes the indebtedness to become, or permits the holder to declare
the indebtedness to be, due and payable prior to its stated maturity;

  (x)   final judgment for the payment of money is rendered against Borrower (or
any Loan Party) and, within thirty days from the entry of judgment, has not been
discharged or stayed pending appeal or has not been discharged within thirty
days from the entry of a final order of affirmance on appeal;

  (xi)   any legal proceeding is instituted or any other event occurs or
condition exists that in the Bank’s judgment calls into question (A) the
validity or binding effect of this Agreement or any related agreement or any of
the Borrower’s (or any other Loan Party’s) obligations under this Agreement or
under any related agreement or (B) the ability of the Borrower (or any Loan
Party) to perform its obligations under this Agreement, or under any related
agreement; or

  (xii)   the Bank otherwise deems itself or its security interest in the
Collateral insecure or the Bank believes in good faith that the prospect of
payment or other performance by any Loan Party is impaired.

then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may be the purchaser at any public or private sale. Any Collateral that may
decline speedily in value or that customarily is sold on a recognized exchange
or market may be sold without providing any Loan Party with prior notice of the
sale. Each Loan Party agrees that, for all other Collateral, two calendar days
notice to the Loan Party, sent to its last address shown in the Bank’s account
records, will be deemed reasonable notice of the time and place of any public
sale or time after which any private sale or other disposition of the Collateral
may occur. Any amounts due and not paid on any Advance following an Event will
bear interest from the day following the Event until fully paid at a rate per
annum equal to the interest rate applicable to the Advance immediately prior to
the Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect,
or under any other applicable law.

 

14



--------------------------------------------------------------------------------



 



  b)   Nothing contained in this Section 10 will limit the right of the Bank to
demand full or partial payment of the Credit Line Obligations, in its sole and
absolute discretion and without cause, at any time, whether or not an Event has
occurred and is continuing.

  c)   All rights and remedies of the Bank under this Agreement are cumulative
and are in addition to all other rights and remedies that the Bank may have at
law or equity or under any other contract or other writing for the enforcement
of the security interest herein or the collection of any amount due under this
Agreement.

  d)   Any non-exercise of rights, remedies and powers by the Bank under this
Agreement and the other documents delivered in connection with this Agreement
shall not be construed as a waiver of any rights, remedies and powers. The Bank
fully reserves its rights to invoke any of its rights, remedies and powers at
any time it may deem appropriate.

11)   Representations, Warranties and Covenants by the Loan Parties

Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank:

  a)   Except for the Bank’s rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest, lien or security
interest in favor of any third party and free of any impediment to transfer;

  b)   Each Loan Party: (i) if a natural Person, is of the age of majority;
(ii) is authorized to execute and deliver this Agreement and to perform its
obligations under this Agreement and any related agreement; (iii) is not an
employee benefit plan, as that term is defined by the Employee Retirement Income
Security Act of 1974, or an Individual Retirement Credit Line Account (and none
of the Collateral is an asset of a plan or account); and (iv) unless the Loan
Party advises the Bank to the contrary, in writing, and provides the Bank with a
letter of approval, where required, from its employer, is not an employee or
member of any exchange or of any corporation or firm engaged in the business of
dealing, either as a broker or as principal, in securities, bills of exchange,
acceptances or other forms of commercial paper;

  c)   Neither the Borrower nor any Pledgor on the Collateral Account has
pledged or will pledge the Collateral or grant a security interest in the
Collateral to any party other than the Bank or the Securities Intermediary, or
has permitted or will permit the Collateral to become subject to any liens or
encumbrances (other than those of the Bank and the Securities Intermediary),
during the term of this Agreement;

 

15



--------------------------------------------------------------------------------



 



  d)   No Loan Party is in default under any material contract, judgment, decree
or order to which it is a party or by which it or its properties may be bound;

  e)   Each Loan Party has duly filed all tax and information returns required
to be filed and has paid all taxes, fees, assessments and other governmental
charges or levies that have become due and payable, except to the extent such
taxes or other charges are being contested in good faith and are adequately
reserved against in accordance with GAAP.

  f)   The Borrower and each relevant Pledgor (i) is and at all times will
continue to be the legal and beneficial owner of all assets held in or credited
to any Collateral Account or otherwise included in the Collateral, and (ii) does
not hold any assets held in or credited to any Collateral Account or otherwise
included in the Collateral in trust or subject to any contractual or other
restrictions on use that would prevent the use of such assets to (a) repay the
Bank or (b) be pledged as Collateral in favor of the Bank.         The
provisions of this Section 11 will survive the termination of this Agreement or
any related agreement and the repayment of the Credit Line Obligations.

12)   Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary

Borrower agrees to indemnify and hold harmless the Bank and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all claims, causes of action, liabilities,
lawsuits, demands and damages, for example, any and all court costs and
reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by the Bank’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither the Bank nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account. The
provisions of this Section 12 will survive the termination of this Agreement or
any related agreement and the repayment of the Credit Line Obligations.

13)   Acceptance of Application and Agreement; Applicable Law

THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK.
ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.

 

16



--------------------------------------------------------------------------------



 



THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES, EXCEPT THAT WITH RESPECT TO THE
COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN, THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, INCLUDING, WITHOUT LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE,
AND FOR PURPOSES OF THIS AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK’S
SECURITY INTEREST THEREIN, THE JURISDICTION OF UBS FINANCIAL SERVICES INC. AND
UBS-I SHALL BE DEEMED TO BE THE STATE OF NEW YORK.

14)   Assignment

This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank. This Agreement will be binding upon and inure to the
benefit of the heirs, successors and permitted assigns of the Borrower. The Bank
may assign this Agreement, and this Agreement will inure to the benefit of the
Bank’s successors and assigns.

15)   Amendment

This Agreement may be amended only by the Bank, including, but not limited to,
(i) the addition or deletion of any provision of this Agreement and (ii) the
amendment of the (x) “Spread Over LIBOR/UBS Bank USA Fixed Funding Rate” in
Schedule I or (y) “Spread Over Prime” in Schedule II to this Agreement, at any
time by sending written notice, signed by an authorized officer of the Bank, of
an amendment to the Borrower. The amendment shall be effective as of the date
established by the Bank. This Agreement may not be amended orally. The Borrower
or the Bank may waive compliance with any provision of this Agreement, but any
waiver must be in writing and will not be deemed to be a waiver of any other
provision of this Agreement. The provisions of this Agreement constitute the
entire agreement between the Bank and the Borrower with respect to the subject
matter hereof and supersede all prior or contemporaneous agreements, proposals,
understandings and representations, written or oral, between the parties with
respect to the subject matter hereof.

16)   Severability

If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial or
arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.

 

17



--------------------------------------------------------------------------------



 



17)   Choice of Forum; Waiver of Jury Trial

  a)   ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT
ENTERED BY ANY COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE THIRD
JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES DISTRICT
COURT FOR THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF
UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH FOR THE
PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH
ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN THE
FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

  b)   EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT OR IN
ITS NAME, AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

  c)   Any arbitration proceeding between the Borrower (or any other Loan Party)
and the Securities Intermediary, regardless of whether or not based on
circumstances related to any court proceedings between the Bank and the Borrower
(or the other Loan Party), will not provide a basis for any stay of the court
proceedings.

  d)   Nothing in this Section 17 will be deemed to alter any agreement to
arbitrate any controversies which may arise between the Borrower (or any other
Loan Party) and UBS Financial Services Inc. or its predecessors, and any claims
between the Borrower or the Loan Party, as applicable, and UBS Financial
Services Inc. or its employees (whether or not they have acted as agents of the
Bank) will be arbitrated as provided in any agreement between the Borrower or
the Loan Party, as applicable, and UBS Financial Services Inc.

 

18



--------------------------------------------------------------------------------



 



18)   State Specific Provisions and Disclosures

  a)   For residents of Ohio:

The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.

  b)   For residents of Oregon:

NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED
RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.

  c)   For residents of Vermont:

NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.
NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE
EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY, THE
LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.

  d)   For residents of California:

  (i)   Any person, whether married, unmarried, or separated, may apply for
separate credit.

  (ii)   As required by law, you are notified that a negative credit report
reflecting on your credit record may be submitted to a credit reporting agency
if you fail to fulfill the terms of your credit obligations.

  (iii)   The Borrower will notify the Bank, within a reasonable time, of any
change in the Borrower’s name, address, or employment.

  (iv)   The Borrower will not attempt to obtain any Advance if the Borrower
knows that the Borrower’s credit privileges under the Credit Line have been
terminated or suspended.

  (v)   The Borrower will notify the Bank by telephone, telegraph, letter, or
any other reasonable means that an unauthorized use of the Credit Line has
occurred or may occur as the result of the loss or theft of a credit card or
other instrument identifying the Credit Line, within a reasonable time after the
Borrower’s discovery of the loss or theft, and will reasonably assist the Bank
in determining the facts and circumstances relating to any unauthorized use of
the Credit Line.

 

19



--------------------------------------------------------------------------------



 



19)   Account Agreement

Each Loan Party acknowledges and agrees that this Agreement supplements their
account agreement(s) with the Securities Intermediary relating to the Collateral
Account and, if applicable, any related account management agreement(s) between
the Loan Party and the Securities Intermediary. In the event of a conflict
between the terms of this Agreement and any other agreement between the Loan
Party and the Securities Intermediary, the terms of this Agreement will prevail.

20)   Notices

Unless otherwise required by law, all notices to a Loan Party may be oral or in
writing, in the Bank’s discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of the Bank. Each Loan Party agrees to send
notices to the Bank, in writing, at such address as provided by the Bank from
time to time.

 

20



--------------------------------------------------------------------------------



 



Schedule I to UBS Bank USA Credit Line Agreement
Schedule of Percentage Spreads Over LIBOR or the UBS Bank USA Fixed
Funding Rate, as applicable

              Spread Over LIBOR/UBS Bank USA Fixed   Aggregate Approved Amount  
Funding Rate  
$100,000 to $249,000
    5.00 %
$250,000 to $499,999
    3.00 %
$500,000 to $999,999
    2.00 %
$1,000,000 to $2,499,999
    1.75 %
$2,500,000 to $4,999,999
    1.50 %
$5,000,000 and over
    1.25 %

Schedule II to UBS Bank USA Credit Line Agreement
Schedule of Percentage Spreads Over Prime

          Outstanding Amount under Credit Line   Spread Over Prime  
$0 to $49,999
    3.50 %
$50,000 to $99,999
    3.00 %

NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)
You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.
You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.
The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.
This notice is not the contract that makes you liable for the debt.

 

21



--------------------------------------------------------------------------------



 



AVISO PARA EL FIADOR (Spanish Translation Required by Law)
Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.
Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.
El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.
Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.

 

22